DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ remarks filed 16 February 2021 have been considered but are not persuasive.
Applicant argues that de Castro does not teach a shared versioned file system.  Examiner respectfully disagrees.  Under a broadest reasonable interpretation, the file system of de Castro is both shared and versioned.  The portions cited by Applicant neither redefine “shared” nor “versioned.”  Applicant is reading limitations into the claims that are not present.
Applicant argues that de Castro does not teach a shard.  Examiner respectfully disagrees.  De Castro teaches “a set of computers that collectively manage that directory” – the directory is the sub-directory.
Applicant argues that de Castro does not teach an operations server.  Examiner respectfully disagrees.  Under a broadest reasonable interpretation, the computers of de Castro are servers as claimed.
Applicant argues that de Castro does not teach a request.  Examiner respectfully disagrees.  Computers 102-106 are local filer servers as claimed, and they transmit a request to the directory group.  The directory group manages a cloud data store.  De Castro ¶¶ 0030-31, Fig. 1.
Applicant argues that de Castro does not teach an identity of the shard and the sub-directory.  Examiner respectfully disagrees.  A “particular group,” by identifying a set of computers that collectively manage a directory – identifies both the shard and the sub-directory.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oom Temudo de Castro et al., US 2004/0111608 A1 (hereinafter “de Castro”).

As per claim 1, de Castro teaches:
synchronizing updates to a shared versioned file system from a first local filer server, the local filer server running a local version of the shared versioned file system (de Castro [0043]-[0044]), where the client is the local filer server, where the distributed file system is the shared file server;
in an operations server in communication with the local filer server, the operations server and the first local filer server each comprising a processor (de Castro [0043]-[0044]), where the directory group is the operations server:
receiving a request from the first local filer server to update a shard in a cloud data store, the shard comprising a portion of a sub-directory of the shared versioned file system (de Castro [0043]-[0044], “when a user on a computer 102-106 opens a file in a given directory, the computer sends a request to a set of computers that collectively manage that directory”);
updating an event table in the operations server with a new event reference number (de Castro [0174], “The entries in this unified log have authenticators”), where the authenticators are a number (de Castro [0173]) and an identity of the shard and the sub-directory in the shared versioned file system to be updated by the first local filer server (de Castro [0174], “the directory group builds up a single log of updates for a particular group that includes both changes in file contents, as well as other operations such as locks released, changes to access control lists, files renamed/deleted and the like”); and
receiving a notification from the first filer server after the first filer server has updated the shard in the cloud data store (de Castro [0123], “Once the application has finished performing the desired operation, it can optionally release the lock(s)”).

As per claim 2, the rejection of claim 1 is incorporated, and de Castro further teaches:
receiving a request from the first local filer server for a global lock on the shard (de Castro [0137]), where the exclusive, i.e., global, lock is requested; and
providing to the local filer server the global lock on the shard when the global lock is available (de Castro [0122]-[0142]), where the lock is provided when it does not conflict with existing locks.

As per claim 3, the rejection of claim 2 is incorporated, and de Castro further teaches:
wherein the global lock prevents a second local filer server from updating the shard in the cloud data store when the first local filer server has the global lock (de Castro [0123], [0140]), where failing to get a lock prevents another client from writing to the directory.

As per claim 4, the rejection of claim 3 is incorporated, and de Castro further teaches:
wherein the global lock prevents the second local filer server from updating a directory entry in the shard in the cloud data store when the first local filer server has the global lock (de Castro [0123], [0140]), where failing to get a lock prevents another client from writing to the directory.

As per claim 5, the rejection of claim 4 is incorporated, and de Castro further teaches:
wherein the global lock prevents the second local filer server from updating a file in the shard in the cloud data store when the first local filer server has the global lock (de Castro [0123], [0139], [0140]), where a lock on a directory covers all files within the directory.

As per claim 6, the rejection of claim 5 is incorporated, and de Castro further teaches:
wherein the global lock prevents the second local filer server from updating a chunk or a manifest of the file in the shard in the cloud data store when the first local filer server has the global lock (de Castro [0123], [0139], [0140]), where a lock on a directory covers renaming files, i.e., updating a file manifest.

As per claim 7, the rejection of claim 2 is incorporated, and de Castro further teaches:
receiving the global lock from the first local filer server after the first local filer server has updated the cloud shard (de Castro [0123], “Once the application has finished performing the desired operation, it can optionally release the lock(s)”).

As per claim 8, the rejection of claim 2 is incorporated, and de Castro further teaches:
denying a request from a second local filer server to update the shard in the cloud data store when the first local filer server has the global lock on the shard (de Castro [0140], “If the lock recall fails, then the request is denied.”).

As per claim 9, the rejection of claim 2 is incorporated, and de Castro further teaches:
providing the global lock on the shard to the second local filer server when the global lock is available (de Castro [0140], “If a client's lock request conflicts with an existing lock granted to another client, the directory group may attempt to downgrade the earlier-issued lock to one that will not conflict with the new request rather than denying the request. Since lock upgrades result in clients holding locks that they did not request, lock downgrades typically have a non-trivial likelihood of success.”).

As per claim 10, the rejection of claim 1 is incorporated, and de Castro further teaches:
further comprising sending a current version number of the shard to the first filer server, the current version number representing a latest version on the shard in the cloud data store (de Castro [0044], [0155]), where a version number is sent to ensure that the client has the current version before updating.

As per claim 11, the rejection of claim 1 is incorporated, and de Castro further teaches:
wherein the shard includes a plurality of directory entries from the sub-directory, the plurality of directory entries corresponding to the portion of the sub-directory (de Castro [0139]), where the sub-directory includes file entries within the sub-directory.

As per claim 12, de Castro teaches:
 synchronizing updates of a shared versioned file system from a first local filer server running a local version of the shared versioned file system, the local filer server comprising a processor (de Castro [0043]-[0044]), where the client is the local filer server, where the distributed file system is the shared file server, comprising:
in the local filer server:
maintaining at least a portion of a local version of a shared versioned file system in a cache of the first local filer server, the local version of the shared versioned file system having a sub-directory that is divided into at least a first shard and a second shard (de Castro [0044]), where the client maintains a cache, where sub-directories are divided into further sub-directories (de Castro [0092]);
sending a request to an operations server to update the first shard, the operations server comprising a processor (de Castro [0043]-[0044], “when a user on a computer 102-106 opens a file in a given directory, the computer sends a request to a set of computers that collectively manage that directory”), where the directory group is the operations server;
receiving a message from the operations server that the first local filer server can update the first shard (de Castro [0044], “The Byzantine group grants a file lock to the computer, allowing it to make local updates to the file (if it is a write lock)”); and
synchronizing the first shard in the cache of the first local filer server with a corresponding first shard in a cloud data store (de Castro [0044], “and to subsequently push those updates back to the Byzantine group”).

As per claim 13, the rejection of claim 12 is incorporated, and de Castro further teaches:
determining that the sub-directory in the cache includes an update (de Castro [0044]), where the file in the sub-directory is updated.

As per claim 14, the rejection of claim 12 is incorporated, and de Castro further teaches:
further comprising determining that the first shard in the sub-directory in the cache includes the update (de Castro [0044]), where the particular directory having the file being updated is determined in order to request the correct lock.

As per claim 15, the rejection of claim 12 is incorporated, and de Castro further teaches:
sending a global lock request to the operations server for a global lock on the first shard (de Castro [0137]), where the exclusive, i.e., global, lock is requested.

As per claim 16, the rejection of claim 15 is incorporated, and de Castro further teaches:
receiving the global lock from the operations server when the global lock is available (de Castro [0122]-[0142]), where the lock is provided when it does not conflict with existing locks.

As per claim 17, the rejection of claim 16 is incorporated, and de Castro further teaches:
returning the global lock to the operations server after the synchronizing act (de Castro [0123], “Once the application has finished performing the desired operation, it can optionally release the lock(s)”).

As per claim 18, the rejection of claim 16 is incorporated, and de Castro further teaches:
wherein the global lock prevents a second local filer server from updating the first shard in the cloud data store when the first local filer server has the global lock (de Castro [0123], [0140]), where failing to get a lock prevents another client from writing to the directory.

As per claim 19, the rejection of claim 18 is incorporated, and de Castro further teaches:
wherein the global lock prevents the second local filer server from updating a directory entry in the first shard in the cloud data store when the first local filer server has the global lock (de Castro [0123], [0140]), where failing to get a lock prevents another client from writing to the directory.

As per claim 20, the rejection of claim 19 is incorporated, and de Castro further teaches:
wherein the global lock prevents the second local filer server from updating a file in the first shard in the cloud data store when the first local filer server has the global lock (de Castro [0123], [0139], [0140]), where a lock on a directory covers all files within the directory.

As per claim 21, the rejection of claim 20 is incorporated, and de Castro further teaches:
wherein the global lock prevents the second local filer server from updating a chunk or a manifest of the file in the first shard in the cloud data store when the first local filer server has the global lock (de Castro [0123], [0139], [0140]), where a lock on a directory covers renaming files, i.e., updating a file manifest.

Claims 32-35 are rejected for the same reasons set forth above in connection with the rejection of claims 1, 2, 12 and 16 respectively, as the limitations of these claims correspond to their respective claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oom Temudo de Castro et al., US 2004/0111608 A1 (hereinafter “de Castro”), in view of Mason et al., US 2012/0089569 A1 (hereinafter “Mason”).

As per claim 22, the rejection of claim 12 is incorporated, but de Castro does not teach, while Mason teaches:
determining a cache state of each shard directory entry of the first shard in the cache (Mason [0069], “local dirty changes”), where, e.g., the cache state is determined to be dirty;
determining a cloud state of each shard directory entry of the first shard in the cloud data store (Mason [0072]-[0073]), where, e.g., the cloud state is determined to be either clean or dirty.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with those of de Castro to determine the cache state of the client of de Castro and in the directory group to ensure that changes are replicated to the directory group.

As per claim 23, the rejection of claim 22 is incorporated, but de Castro does not teach, while Mason teaches:
for each shard directory entry having the cache state of cache dirty and a corresponding cloud state of cloud clean, sending to the cloud data store at least one update for each cache dirty directory entry (Mason [0069], “all local dirty changes are then pushed from the local snapshot to the cloud”).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with those of de Castro to determine the cache state of the client of de Castro and in the directory group to ensure that changes are replicated to the directory group.

As per claim 24, the rejection of claim 23 is incorporated, but de Castro does not teach, while Mason teaches:
creating a new version in the cloud data store of said each shard directory entry (Mason [0069], “all local dirty changes are then pushed from the local snapshot to the cloud as version X+1”).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with those of de Castro to determine the cache state of the client of de Castro and in the directory group to ensure that changes are replicated to the directory group.

As per claim 25, the rejection of claim 24 is incorporated, but de Castro does not teach, while Mason teaches:
wherein the new version of the shard directory entry includes pointers to portions of the shard directory entry that are unchanged from a last version of the shard directory entry (Mason [0034]), where the c-node, on the cloud (Mason [0028]) points to portions that are unchanged.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with those of de Castro to determine the cache state of the client of de Castro and in the directory group to ensure that changes are replicated to the directory group.

As per claim 26, the rejection of claim 25 is incorporated, but de Castro does not teach, while Mason teaches:
wherein the new version of the shard directory entry includes a file and the pointers are to chunks of the file that are unchanged from the last version of the file (Mason [0034]), where the c-node, on the cloud (Mason [0028]) points to portions that are unchanged, where the new version of a directory can contain an unchanged file (Mason [0061]) and therefore unchanged chunks (Mason [0039]) of the file.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with those of de Castro to determine the cache state of the client of de Castro and in the directory group to ensure that changes are replicated to the directory group.

As per claim 27, the rejection of claim 26 is incorporated, but de Castro does not teach, while Mason teaches:
sending to the cloud data store a new version of a chunk of the file, the new version of the chunk corresponding to the update (Mason [0039]), where, when updating a file, chunks are updated.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with those of de Castro to determine the cache state of the client of de Castro and in the directory group to ensure that changes are replicated to the directory group.

As per claim 28, the rejection of claim 27 is incorporated, but de Castro does not teach, while Mason teaches:
updating a manifest of the file in the cloud data store to include the pointers to the unchanged chunks and to the new version of the chunk (Mason [0039]), where, when updating a file, a manifest is updated to include a listing, i.e., pointers, to chunks of the file.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with those of de Castro to determine the cache state of the client of de Castro and in the directory group to ensure that changes are replicated to the directory group.

As per claim 29, the rejection of claim 28 is incorporated, but de Castro does not teach, while Mason teaches:
updating the cloud manifest to indicate that the file was last updated in the new version of the cloud file (Mason [0039]), where, when updating a file, a manifest is updated to include a listing, i.e., pointers, to chunks of the file.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with those of de Castro to determine the cache state of the client of de Castro and in the directory group to ensure that changes are replicated to the directory group.

As per claim 30, the rejection of claim 22 is incorporated, but de Castro does not teach, while Mason teaches:
for each shard directory entry having the cache state of cache created and a corresponding cloud state of cloud not found, creating in the cloud data store each shard directory entry having the cache state of cache created (Mason [0031]), where a file that is created inherently does not have a matching file in the cloud.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with those of de Castro to determine the cache state of the client of de Castro and in the directory group to ensure that changes are replicated to the directory group.

As per claim 31, the rejection of claim 22 is incorporated, but de Castro does not teach, while Mason teaches:
for each shard directory entry having the cache state of cache not found and a corresponding cloud state of cloud clean, deleting from the cloud data store each shard directory entry having the cache state of cache not found (Mason [0031]), where a file is deleted, where the cache state as being “not found” is an obvious design choice to represent the fact that the cache is deleted.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with those of de Castro to determine the cache state of the client of de Castro and in the directory group to ensure that changes are replicated to the directory group.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/             Primary Examiner, Art Unit 2159